Citation Nr: 1440664	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES


1. Entitlement to service connection for hepatitis B. 

2. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1975 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for hepatitis B and a left ankle disability.  Jurisdiction of the appeal has since been transferred to the RO in Anchorage, Alaska.

The hepatitis B and left ankle claims were previously before the Board in January 2007, October 2008, July 2012, and May 2014. 

In a January 2007 decision, the Board denied the Veteran's hepatitis B and left ankle disability claims.  The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in August 2008, requesting that the Court vacate the Board's January 2007 decision to the extent that it denied the benefits sought. In a September 2008 Order, the Court granted the joint motion, vacating the Board's January 2007 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand.  The case was thus returned to the Board for further consideration.

In October 2008, the Board remanded the hepatitis B and left ankle disability claims for additional development.  Following completion of the requested development, the case was returned to the Board for additional review.

The Board again denied the Veteran's hepatitis B and left ankle disability claims in July 2012.  The Veteran appealed the Board's July 2012 decision to the Court.  In December 2013, the Court issued a memorandum decision that, in relevant part, vacated the portion of the Board's July 2012 decision involving the hepatitis B and left ankle disability claims and remanded for proceedings consistent with the Court's decision. 

In May 2014, the Board, inter alia, remanded the claims for service connection for hepatitis B and a left ankle disability for further development.  As explained in the Remand portion below, the requested development has not been accomplished. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance). 

The Board notes that the May 2014 Board decision also denied a claim for a rating in excess of 30 percent post left knee total joint replacement from October 1, 2013.  The record does not indicate that the Veteran has filed a notice of appeal with respect to the Board's decision on this issue.  Thus, the issue pertaining to higher evaluation for the left knee in not in appellate status before the Board and need not be further addressed here. 

The Board also remanded claims of entitlement to an initial compensable rating for a longitudinal scar on the left knee, status post total knee joint replacement, and entitlement to an effective date prior to August 15, 2012, for the grant of service connection for a longitudinal scar on the left knee, status post total knee joint replacement, for issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  Although the Veteran's VBMS e-folder indicates that a Statement of the Case addressing these issues was issued  May 2014, the Veteran has not submitted a VA Form 9 substantive appeal.  As such, these issues are not in appellate status.  

Finally, the record reflects that, at various points during this appeal, the Veteran has requested hearings before a Decision Review Officer at his local RO and before a Member of the Board.  All hearing requests have been formally withdrawn in writing, and the Veteran has not requested that he be scheduled for new hearings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where...the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance." Id. There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

With respect to the claim for hepatitis B, in its May 2014 remand, the Board noted that the December 2013 memorandum decision found that the Board's basis for denying the Veteran's claim was unclear, noting that, "[a]fter discussing relevant facts and law, the Board states that [the Veteran] does not have a current disability. Then the Board, seemingly in support of that conclusion, discusses medical evidence that his current hepatitis B is not related to service."  

The Board further noted that the Court found deficiencies in the VA examination reports of record on which the Board's decision was based.  Specifically, the February 2009 VA examiner found no evidence of chronic hepatitis B on examination but listed "hepatitis B" as a problem associated with the diagnosis.  
Lastly, the Board noted that the Court found that it was unclear from the examination reports whether the Veteran's having "tested positive for the hepatitis B core antibody and the hepatitis B surface antibody" would indicate the presence of chronic hepatitis B during service, despite the October 2011 VA examiner noting an absence of diagnosis of or treatment for liver disease during service.

The Board then directed the RO/AMC to obtain a medical opinion to determine whether the Veteran had a current diagnosis of chronic hepatitis B and whether any such current diagnosis was related to service.  To date, no such opinion has been obtained.  This must be remedied upon remand. See Stegall, supra. 

With respect to the left ankle claim, in its May 2014 Remand, the Board noted that the December 2013 Court memorandum decision found that the Board's decision was based on an etiology opinion that was itself based on an inaccurate factual predicate.  Specifically, the January 2012 VA examination report provides a negative etiology opinion based in part on the assertion that "medical records after discharge from active duty are silent for treatment of left ankle condition."  The Court noted, however, that an August 2001 VA medical record noted that the Veteran "was beginning to have left ankle pain" and that "[a]n August 2001 x-ray of his ankles revealed ... bilateral mild degenerative joint disease of the ankle joints." The Court found "that the Board erred in relying on the examiner's report without seeking clarification from the examiner concerning whether this discrepancy [a]ffected the examiner's overall opinion in the case." 

In light of the above, the Board directed the RO/AMC to obtain an opinion that considered the Veteran's post-service left ankle complaints.  To date, no such opinion has been obtained.  This, too, must be remedied on remand. See Stegall, supra. 

Lastly, the Board directed that the RO/AMC provide the Veteran with an opportunity to identify any relevant medical records, and obtain any outstanding VA medical records.  To date, there is no indication that this development has been accomplished.  Accordingly, The RO/AMC should complete the requested development on remand. 



Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.
 
2. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the disabilities at issue.  After securing any necessary releases, the AMC should request any records identified which are not duplicates of those contained in the claims file. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

3. Following completion of the instructions above, send the claims file to an appropriate VA examiner to obtain an opinion on the following questions:

Does the Veteran have a current diagnosis of hepatitis B? If yes, is this disability chronic?  If yes, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current chronic hepatitis B either originated during service or is otherwise causally related to his military service? 

In answering the above questions, please discuss the following:

(a) The Veteran's April through July 1976 service treatment records showing multiple findings of positive HAA on testing. Do these records indicate the presence of chronic hepatitis B in service?

(b) The February 2009 VA examination report's diagnostic and clinical testing results, including positive tests for hepatitis B core antibody total and hepatitis B surface antibody and a negative test for hepatitis B surface antigen, and the interpretation that these results indicate: "IMMUNE DUE TO NATURAL INFECTION. NO EVIDENCE OF CHRONICALLY INFECTED." 

Please provide a thorough explanation for any opinions that are rendered.

If the examiner finds that a new VA examination is necessary in order to answer the above questions, the Veteran should be scheduled for a new VA examination. If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. Any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail. 

4. Following completion of the instructions above, return the claims file to the examiner who provided the January 2012 VA medical opinion, if available. 

Following review of the claims file, the January 2012 examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disability is related to his military service or is secondary to a service-connected left knee disability. Specifically, the examiner should take into consideration the August 2001 VA medical record's notation that the Veteran "was beginning to have left ankle pain" and that "[a]n August 2001 x-ray of his ankles revealed ... bilateral mild degenerative joint disease of the ankle joints." The examiner should state whether the above evidence of post-service left knee disability impacts his prior opinion.

If the original examiner is not available, a similarly qualified examiner should review of the claims file and opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current left ankle disability that was caused by his military service or a service-connected disability. 

Please provide a thorough explanation for any opinions that are rendered.

If the examiner finds that a new VA examination is necessary in order to provide the above opinion, the Veteran should be scheduled for a new VA examination. If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. Any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail. 

5. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



